Ogden, J.
The appeal in this case must be dismissed! for the want of a sufficient recognizance.
By the terms of the recognizance the defendant is not *173bound to appear before any particular court, or at any particular place, to abide the judgment and decision of the Supreme Court. A recognizance so defective is wholly insufficient to give this court jurisdiction of the «case. It is a matter of no little astonishment that the •clerk and officers of the courts, who have, or should have, the statute before them, where a form for such a record is prescribed, should so fatally vary from the requirement of the statute. The appeal is dismissed.
Reversed and dismissed.